 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment to entitle him to a'voice in the selection of a bargaining`representative aWe shall therefore direct 'an election in the following voting'group :All garage employees at the Employer's Muncie plant, excludingguards, professional employees, and supervisors as defined ' in theAct.If a majority of these employees vote for the' Petitioner, they- will'be taken to have indicated their desire to be included in the productionand maintenance unit currently represented by the Petitioner, and thePetitioner may bargain collectively for such employees as part of'such unit.[Text of Direction of Election omitted from publication in this vol-ume.]BETTS CADILLAC OLDS, INC.andLODGE No. 254 OF THE INTERNATIONALASSOCIATION OF MACHINISTSBRADY MOTORS, INC.andLODGE No. 254 OF THE INTERNATIONAL ASSOCIA-TION OF MACHINISTSCHAMBERSMOTOR CO.andLODGE No. 254 OF THEINTERNATIONALASSOCIATIONOF MACHINISTSCRESCENT CHEVROLET COMPANYandLore }E NO.' 254 OFTHE' INTERNA-.TIONAL ASSOCIATIONOF MACHINISTSDES MOINESNASH COMPANY,INC.andLODGE No. 254 OF THE IN'TERNA-.TIONAL ASSOCIATIONOF MACHINISTS,FRIEDMAN MOTORS,INC.andLODGE No. 254'OF THE INTERNATIONAL'ASSOCIATIONOF MACHINISTSGAMBS-HOLMESMOTOR Co.andLODGE No. 254 of THEINTERNATIONALASSOCIATIONOF MACHINISTSGOODMAN MOTOR COMPANYandLODGE No. 254OF THE INTERNATIONALASSOCIATIONOF MACHINISTSHUDSON-JONES AUTO COMPANYandLODGE No. 254 OFTHE INTERNA-TIONAL ASSOCIATIONOF MACHINISTSJENSEN-DUNN COMPANYandIADGE No. 254 OF THE INTERNATIONALASSOCIATIONOF MACHINISTSMANBECR: MOTOR SALES Co.andLODGE No. 254 OF TAE INTERNATIONALASSOCIATIONOF MACHINISTSPAUL MANNING CHEVROLETandLODGE No. 254 OF THEINTERNATIONALASSOCIATIONOF MACHINISTS6 SeeVan RaalteCompany, Inc.,supra.96 NLRB No. 46. BETTS CADILLAC OLDS, INC.269MEANS MOTOR COMPANY,INC.andI1ODGE No. 254 OF THE INTERNA-TIONAL ASSOCIATION OF MACHINISTSMIDTOWN MOTORSandLODGE No. 254 OF THE INTERNATIONAL ASSOCIA-TION OF MACHINISTSO'DEA CHEVROLET COMPANYandLODGE No. 254 OF THE INTERNATIONALASSOCIATIONOF MACHINISTSORVILLE LOWE, INC.andLODGE No. 254OF THEINTERNATIONAL ASSO-CIATION OF MACHINISTSPEVERILL MOTOR SALESandLODGE No. 254: OF THE INTERNATIONALASSOCIATION OF MACHINISTSSUMNER PONTIAC COMPANYandLODGE No. 254 OF THE INTERNATIONALASSOCIATIONOF MACHINISTSUNION MOTOR SALES COMPANYandLODGE No. 254 OF THE INTERNA-TIONALASSOCIATIONthrough 18-CA-142.OFMACHINISTS.CasesSeptember 21, 1951Decision and OrderNos.18-CA-124On May 4, 1951, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in certain unfair labor practicesand recommending that the complaint be dismissed in its entirety, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the IAM, the charging party, and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Respondents filed exceptions, limited to the jurisdictional findingsof the Intermediate Report, and a brief in support of the exceptionsand of the remainder of the Intermediate Report.The National Au-tomobile Dealers Association, an intervenor, also filed a brief.The request of the IAM, the National Automobile Dealers Associa-tion, and the Respondents for oral argument is hereby denied,as the record, including the briefs and exceptions, in our opinionadequately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'1In his Intermediate Report the Trial Examiner inadvertently noted that the hearingwas held in January 1950.The hearing took place in January 1951.Also,briefs sub-mitted by the parties to the Trial Examiner were filed in 1951, and not in 1949,as statedby the Trial Examiner. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis Furniture,94 NLRB 279, relied on by the General Counselin his brief, is distinguishable because in that case, unlike the situa-tion in the instant case, the Board found that the shutdown was in re-prisal for the strike sponsored by the bargaining representative.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National La-bor Relations Board hereby orders that the complaint herein againstthe Respondents be, and it hereby is, dismissed.CHAIRMAN HERZOG took no partin the consideration of the aboveDecision and Order.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEOn August 9, 1949, Lodge No. 254 of the International Association of Ma-chinists, herein called the Union, filed charges of unfair labor practices againstthe Respondent Companies named in the caption above. On August 31, 1949,the Union filed amended charges against some of the Respondents and onNovember 9, 1950, amended charges against all the Respondents. On November20, 1950, the General Counsel of the Board issued his complaint alleging thecommission by the Respondents of unfair labor practices within the meaningof Section 8 (a) (1) and (3) of the National Labor Relations Act. Copies ofthe complaint, the charges, and notice of hearing were duly served upon theRespondents and the Union.With respect to the unfair labor practices the complaint alleged, in sub-stance, that the Respondents, automobile dealers in Des Moines, Iowa, andmembers of the Des Moines Automobile Dealers Association :... on or about July 16, 1949 did respectively lock out, lay off, and dischargeall of their service department employees . . . and did until on or aboutOctober 17, 1949, fail and refuse to reinstate and reemploy said employeesfor the reason that they joined, assisted and supported the Union andengaged in concerted activities with other employees for the purpose ofcollective bargaining and other mutual aid and protection, and for the fur-ther specific reason that the union, on July 16, 1949, called a strike at theestablishments of Howard Sole, Inc., and Sanders Motor Company, whoare also engaged in the business of purchase and sale of automobiles andautomotive products in Des Moines, Iowa, and are fellow members of theDes Moines Automobile Dealers Association.On December 29, 1950, the Respondents filed a motion to dismiss and ananswer, more fully discussed hereinafter.Upon due notice a hearing was held at Des Moines, Iowa, from January 15 to20, 1950.Limited motions to intervene filed by the National Automobile Deal-2 Board MemberReynoldsdesires to note that if he had participated in theDavis Furni-turecasehe wouldhave dissented for the reasons set forth in his dissenting opinion intheMorandcase, 91NLRB409, and that for the same reasons he concurs in the dismissalof the complaint herein.I BETTS CADILLAC OLDS,INC.271ers Association and by the Iowa Automobile Dealers Association were grantedwithout objection.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing uponthe issues.During the course of the hearing the complaint was, without ob-jection, amended in various nonsubstantive particulars.Opportunity for oralargument and for filing of briefs and proposed findings was afforded all parties.Proposed findings and/or briefs were received from the General Counsel onMarch 29, 1949, the Respondents and the National Automobile Dealers Asso-elation on April 2, and from the Iowa Automobile Dealers Association on March30, 1949.These have been considered.Procedural Issues1.The charges-Three different sets of charges were filed, the first on August 9, 1949, againstall the Respondents, charging the 8 (a) (1), and (3) violations concerning whichthe complaint was ultimately issued. In addition these charges alleged a refusalto bargain by the Respondents, as of about July 22, 1949, in violation of Section8 la) (5)and 8(d).On August 31, 1949, amended charges substantiallyreiterating the allegations of the August 9, 1949, charges were filed againstsome,but not all, of the Respondents. The only apparent change wrought by theAugust 31 charges is in the names of the individual employees assertedly dis-criminated against.On November 9, 1950, second amended charges were filedagainst all Respondents.As nearly as I can ascertain, the November 9 chargesmerely abandoned the 8 (a) (5) and 8 (d) allegations contained in the priorcharges.All charges were timely served on the Respondents.The complaint and notice of hearing issued had attached to it copies of theNovember 9 charges only, and not those of August 9 and August 31. At thehearing, however, the General Counsel offered all the charges in evidence.To this the Respondents objected, urging that the complaint was based upon theNovember 9 charges only, since they alone accompanied it, and that the August9 and 31 charges were irrelevant and immaterial;the relevant charges thereforeuntimely; and, consequently, the complaint should be dismissed.This objec-tion was overruled and the motion to dismiss denied.A complaint, to be sure, must be based upon a charge. But as I read thestatute and the Board's Rules and Regulations,there is no requirement that acopy of the charge upon which the complaint is based accompany the com-plaint.Thus, Section 10 (b) of the statute states, in part:Whenever it is charged that any person has engaged in or is engagingin any such unfair labor practice, the Board or any agent or agency desig-nated by the Board for such purposes shall have power to issue and causeto be served upon such person a complaint stating .the charges in thatrespect...Provided,Thatno complaint shall issue based upon any unfairpractice occurringmore than six months prior to the filing of thecharges.- .. .Section 203.15 of the Board's Rules and Regulations then in force, said :After a charge has been filed,if it appears to the regional director thatformal proceedings in that respect should be instituted,he shall issue andcause to be served upon all the other parties a formal complaint in thename of the Board stating the charges... .The instant complaint appears to be based uponallthe charges filed and notmerely the charges of November 9, 1950.For what reason the Regional Director 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached the November 9, 1950, charges to the complaint is not affirmatively dis-closed.The answer that suggests itself is that he wished the -parties to be in-formed as to which allegations the Union persisted in and which it had aban-doned.In any event the act of attaching the November 9 charges to the com-plaint appears to have no significance on the question of process, and in thatrespect is to be regarded as surplusage. Since a charge is a jurisdictional, andnot a mere pleading, -requirement, all charges relating to an issue being litigatedare relevant, indeed perhaps necessary, to the proceeding. It has been heldthat an amended charge is sufficient basis for a complaint.Kansas Milling Co.,2.The motion to dismiss and the answerFactually, the Respondents' answer denied the commission of unfair laborpractices.In addition, the answer and the motion todismissraised a numberof legal and constitutional contentions as basis fordismissal.These contentionswere overruled at the hearing, some on the ground that they raised factualissues,others on the ground that they did not, as a matter of law, warrantdismissal.The denial was without prejudice however to renewal of the motion upon thewhole record; the motions were renewed, and are now disposed of by the follow-ing findings and recommendations. Several of the contentions,however, maybe mentioned at this point.One is to the effect that an administrative ruling of the Board's formerGeneralCounsel refusing to issue a complaintunder circumstances assertedly presenthere, estop the Boardfrom pressing the present complaint.Thiscontention isfound not to be sustained.In the first place, the ruling referred to, involving unfair labor practicechargesagainst Washington, D. C., dairies, was issuedin June1950.The instant eventsoccurred in 1949.The General Counsel's 1950 opinion could not have been thebasis for the Respondents' actions in 1949. In the second place, estoppel is notinvokable against the Government.West Texas Utalitses Co. v. N. L. R. B.,184F. 2d 233 (C. A. D. C.). In the absence of the provision in the law protecting actsunder such circumstances, reliance upon an administrative construction of astatute, while having undoubted bearing on the good faith of the actor,- does notlegalize the conduct if the interpretation is subsequently judicially determinedto have been erroneous.The law and not the mistaken opinion must prevail,As the Board said in the case ofWest Texas Utahtaes Company,85 NLRB 1396:One who commits an unlawful act because of an honest, but mistaken under-standing of the law is not absolved from responsibility for his unlawfulconduct [citing cases].The case is no different because the Respondentapparently relied upon an interpretation of the statute advanced by theGeneral Counsel,a statutory officer.His primary function is to investigatecharges and prosecute cases before the Board.The -task ofmaking bindinginterpretations of the meaningof the Actis a judicial function,vested in theBoard Members with ultimate power of review in the courts.Secondly, it is urged that the General Counsel and the Board have been "guiltyof laches and undue delay," and the issuance of the complaint therefore improper.The doctrine of lathes, however, is inapplicable to the Board.Agar Packing &Provision Corp.,81 NLRB 1262;Olin Industries Inc.,86 NLRB 203; and seeN. L. R. B. v. Electric Vacuum,315 U. S. 685, 697;Bentley Lumber Co. v.N. L. R. B., 180 F. 2d 641 (C.A.5).Thirdly, it is urged that James Ashe, Grand Lodge representative of the Union,who signed the charges, is not a qualified person to file charges, for -the reason BETTS CADILLAC OLDS, INC.that the. Local Union and not Ashe or the International Union, is the bargainingagent of the affected employees.However, a charge, may be fled by any person.See Section 203.9 of the board's Rules and Regulations: "a charge that anyperson has engaged in or is engaging in any unfair labor practice affecting com-mercemay be made by any person..."[Emphasis supplied.]Upon the entire record in the case, including my observation of the witnesses,I make the following:FINDINGS OF FAOT1.THE BUSINESS OF THE RESPONDENTS273The Respondents are all retail automobile dealers in the city of Des Moines,Iowa, engaged in the purchase and sale of new automobiles manufactured outsideservice and repair automobiles and buy and sell used cars.All hold dealerfranchises issued either by the manufacturer or his sales organization for thesale and servicing of nationally advertised automobiles.All are members of theDes Moines Automobile Dealers Association, a nonprofit corporation which existsfor the purpose of bargaining collectively with employee representatives of thedealers, and for other matters of common dealer interest.All the Respondentsbut Peverill Motor Sales are Iowa corporations. Peverill is an Iowa partnership.The following table shows facts stipulated to by the parties as to the Respond-ents' involvement in commerce.Column 1 gives the name of the Respondentdealer, column 2 the make of car handled, column 3 the dollar value of thedealer's total purchases in the calendar year 1949 of automobiles and automo-tive products.Here the actual amounts were stipulated to be "In excess of"those given.Column 4 shows the percentage of those purchases representingpurchases and shipment from sources outside the State of Iowa.Here also theactual percentages were stipulated to be "more than" those given.All but afraction of the Respondents' sales are intrastate.I34NameBetts Cadillac Olds-----------------Brady Motors----------------------Chambers Motor-------------------Crescent Chevrolet-----------------Des Moines Nash-------------------Friedman Motors -------------------Gambs-Holmes- --------------------Goodman Motor --------------------Hudson-Jones-----------------------Jensen-Dunn-----------------------Manbeck Motor--------------------Paul Manning______________________Means Motor -----------------------Midtown Motors-------------------O'Dea Chevrolet-------------------Orville Lowe -----------------------PeverillMotor----------------------Sumner Pontiac--------------------Union Motor-----------------------CarCadillac and Oldsmobile------------------Desoto and Plymouth--------------------Ford--------------------------------------Chevrolet---------------------------------Nash--------------------------------------Chrysler and Plymouth-------------------Kaiser and Frazer -------------------------Willys-Overland--------------------------Hudson-----------------------------------Ford--------------------------------------Chrysler and Plymouth-------------------Chevrolet---------------------------------Studebaker--------------------------------Mercury and Lincoln---------------------Chevrolet---------------------------------Ford--------------------------------------Packard autos and White Trucks---------Pontiac-----------------------------------Studebaker-------------------------------Purchases2,000,0001,400, 0002,300,0001,700,000972,5001, 000,0001225,0001, 100, 000729, 0001,600, 0001,600,0002,300,000330, 0001,700,0001,300,0001,200,0001,100, 0001,200,0001,600,000Percent ofpurchasesmade outof StateIPart of year only.The Respondents contest the jurisdiction of the Board, urging that they areneither engaged in nor do their activities affect, commerce. It will be seen fromthe foregoing stipulation, however, that in 1949 the Respondents' combined pur- 14274DECISIONS -OF NATIONAL LABOR RELATIONS BOARDchases of automotive products and nationally distributed automobiles amounted-to more than $25,000,000, of which over $16,000,000-roughly 64 percent-repre-sented interstate purchases.That would seem to constitute substantial involve-ment in commerce. The total operations of the Respondents are to be consideredin determining jurisdiction.Vaughn-Bowen,93 NLRB 1147; cf.Jamestown Build-ers Ea,chamge,93 NLRB 927. But jurisdiction appears even if the Respondentsare considered separately. In the case of N.L. R. B. v. M. L. Townsend,185 F.2d 378 (C. A. 9), cert. den. 341 U. S. 909, the Ninth Court of Appeals held thata franchised Hudson dealer whose 1947 sales of new automobiles amounted to$70,700 was within the jurisdiction of the Board.For othercasesto similareffect seeConover Motor Co.,93 NLRB 867;Harbor ChevroletCo., 93 NLRB1326,and casescited in the Intermediate Report therein.It is found here that whether considered in combination or individually theactivities of the Respondents are such as to affect commerce.Oertel Brewing Co.,93 NLRB 530.II.THE LABORORGANIZATION INVOLVEDLodge No. 254 of International Association of Machinists is a labor organiza-tion admitting to membership employees of the Respondents.III. THE UNFAIR LABOR PRACTICESAs has been indicated, the Respondents are retail automobile dealers in thecity of Des Moines, franchised to sell and service various nationally known makes -of automobiles.The employees of the service or repair shops of the Respondentsare, and have been for many years, represented for collective bargaining purposesby the Union, Local 254 of the Machinists International. The Dealers have formany years jointly recognized and contracted with the Union as the representa-tive of their employees.-In their dealings with the Union the Respondents are represented by the DesMoines Automobile Dealers Association, an organization of new car dealers, towhom they have delegated the authority to negotiate agreements with the Union.With changes in membership and ownership from time to time, the Associationhas so acted on their behalf since 1937. Generally a committee of dealers, some-times with outside assistance, does the actual negotiating for the Association.Though signed by the individual dealers, the Association is a party to the result-ing contract.Since 1937 written agreements have been executed and maintained-between the parties, generally annually and after negotiation.During all thisperiod of time relations between the parties have been and are today, seeminglyamicable.Three times there have been work interruptions when contract nego-tiations reached an apparent impasse : in 1938, in 1941, and again in July 1949:On the first 2 occasions the Union struck all the dealers ; in 1949 it struck only2, the remaining 19 dealers then closing down. It is the 1949 dispute, ultimatelysettled by the negotiation of a new contract, which gives rise to the instant case.In sum, the situation is one in which collective bargaining has been for overa decade on a multiple-employer basis, and which seems to have resulted in amutually satisfactory relationship and generally stabilized conditions.At the time the instant events arose the parties were operating under the thencurrent contract, due to expire July 15, 1949.Both sides gave notice, early inMay 1949, of intent to change the terms of that contract on its expiration andto negotiate a new one. At the suggestion of the Association, and by mutualconsent, negotiations were begun June 13, 1949, and continued up to and includingJuly 15, 1949, the date of expiration of the contract.There was full and com- BETTS CADILLAC OLDS, INC.275plete discussion of the outstanding issues.Proposals and counterproposals wereexchanged,concessions were made, and there was earnest attempt on both sidesto reach agreement before the expiration date of the existing contract.Never-theless the parties were unable to arrive at a meeting of the minds.The exactpoints of difference and the details of the negotiations and the exchange ofviews need not be recited.It suffices to saythat thedifferences,which werebasically over the Union's request for a wage increase, and the Respondents'request for the establishment of an incentive or bonus plan,were genuine andpurely economic,and the efforts to resolve them real,but unsuccessful ; and byJuly 15, the parties had reached an apparent deadlock.Late in'June, during the course of the negotiations,the local union membershipvoted to request authority from the International Union to strike if no agreementcould be reached.This authority or sanction was received from the Inter-national about July 11.During the week precedingJuly15, 1949, some of thedealers, in anticipation of a possible strike afterJuly15, issued instructions totheir service departments to complete all large repair jobs and not to take infurther work that could not be turned out the same day.July 15At the July 15 meeting bothsidesmade concessionsin aneffort to reach anaccord before midnight, but without success.The Union reduced its demands ;the Association withdrew its proposals for contract changes and offered to renewthe old contract.As Union Representative J. P. O'Connell testified :... The discussion was quite lengthy that day. It was the last dayof the old contract; in other words, the old contract expired at midnightthat night, and, of course, there was long, hard bargaining that day to try toreachan agreementbefore it expired.That is why I think that there weresome concessionsmade from both sides.When we ended up that night westill had an offer from the Dealers Association of our old contract, eitherwith or without the bonus, and we still weredemanding a 15 cents an hourincreaseover the old contract.During this session the union representatives stated that the local had authori-zation to strike at the expiration of the contract. It was agreed at the con-clusion of the meeting that the union representatives would take the Association'slastproposal to the membership that evening for acceptance or rejection andwould notify Dale Derrick, one of the Association's negotiators, as to the result.The localunionmembership met that night and voted to reject the Associ-ation's last offer.The membership also voted not to strike all the Associationshops, and authorized the Union's negotiating committee and its business agentsto select two shops to be struck.During a recess the committee and thebusinessagents selected Sanders Motor Company and Howard Sole, Inc., the strikes tobeginthe next morning at 8 a. m. This action was ratified by the membership.Union Representative O'Connell then telephoned Association RepresentativeDerrick at the latter's home, and informed him that the membership had re-jected the Association's lastproposal.Derrick asked in substance what wouldhappen now, and O'Connell responded substantially to the effect that the Unionwould probably exercise its strike sanction, but as to when, where, or againstDerrick said "alright," and the conversa-tion terminated.The reason for the selection of Sanders and Sole, O'Connell testified, was thatSanders and Sole "drove the hardest bargain" ; the Union's feeling being thatpressure on those two would likely accelerate agreement with all the dealers.The Union never made any separate demands on Sanders and Sole. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Association Meeting at Sanders' HomeImmediately after his telephone conversation with O'Connell, Derriek con-tacted other members of the Association's negotiating committee and a meetingof the Association membership was arranged at Sanders' home-the most con-venient meeting place.This meeting, informal in nature, began shortly beforemidnight and lasted several hours.Most of the dealers were present. It isdifficult to extract an altogether coherent narrative from the testimony as towhat occurred, probably partly because there seems to have been little semblanceof orderly procedure.Dealers arrived at various times and as they arrivedwere brought up to date by others already there. Small groups wandered offinto various parts of the house and carried on separate discussions.The excite=ment of the occasion was also, no doubt, unconducive to protocol.This is notto say that the meeting was completely without point or direction. Its purposewas to inform the dealers of the breakdown in negotiations and quite obviouslyto discuss what could be done about it.Derrick reported his telephone con-versation with O'Connell.Sanders reported that one of his employees ' hadcalled him and said that the Union would strike Sanders and Sole on the nextmorning.Opinion was divided among the dealers as to whether there wouldbe a strike, some maintaining that there would not; offering various plausiblereasons therefor ; others maintained that there would be a strike. Some werepersuaded that in no event would the Union call a strike against less than allthe dealers ; some that no strike would begin without notice.Thesr differenceswere not resolved.The dealers wished to know of Derrick, a specialist in thefield of labor relations, what their "rights" were.Derrick informed them that,in his view, a strike against one member of the Association was a strike againstall.Questions were asked as to whether the employees would be entitled tounemployment compensation if the shops did not open the next morning. Der-rick, citing a local case where a union had struck some but not all members of anemployer group,whereupon all members closed down,replied that they un-doubtedly would not.'Someone suggested that the attorney for the Iowa Automobile Dealers Asso-ciation,Roberts, be asked for an opinion, and he was called and came to themeeting.After discussion of the problem, Roberts stated that he could giveno recommendation without opportunity for fuller study.Derrick said that hecould give no advice until it was ascertained what was going to happen.It was finally decided to await the events of the next day and it was arrangedthat the negotiating committee would meet at Sanders' place of business the nextmorning, there to receive and relay information to and from dealers as to whatwas happening in the various shops.The uncontradicted and uniform testimony of the participants in the meetingat Sanders' home was that no decision, agreement, or understanding was reachedas to any course of action other than what has been outlined above. It is clearfrom that testimony, however, that the advisability and legal consequences of ageneral shutdown in the event of a strike against less than all of the dealers wasdiscussed.The testimony does not disclose what considerations, economic orotherwise,were advanced as a reason for such a step.'1In general,under the Iowa statutes the employer's unemployment compensation taxrate is determined by unemployment experience in his shop:The fewer claims against hisaccount, the lower his contribution.2 The findings as to the Sanders meeting are based on the testimony of Derrick and thedealers who testified about it. BETTS CADILLAC OLDS, INC.July 16: The Strike and the.Shutdown277On the following morning, Saturday,at about 8 a. in., the Union struck Sandersand Sole and established a picket at each place.At all the other Associationshops, however, the employees reported for work as usual. But by 12 noon all ofthese shops,with one exception,either had closed their doors or had announcedthat they would not reopen Monday. The exception was Goodman,who closedon Monday morning July 18. At two of the shops, Crescent and Means,the menwere permitted to complete the regular half clay of work but were told that therewould be no other work until further notice. The shops other than Crescent,Goodman, and Means closed between S a. in. and noon.Most of them,in fact,did not open for business Saturday morning. At all shops the employees, wheninformed of the closedown,were told that there would be no work until furthernotice.The shutdown came about in the following manner. Before 8 o'clock on themorning of July 16 the Association committee met at Sanders'place of business,where they received and dispatched communiques as to the situation at eachdealer's shop.Most of the dealers did not accept any work that morning,thoughsome did; and many told their employees not to punch in. All but a small per-centage of the service work is normally on a daily intake basis;that is, is takenin in the morning and completed before the end of the day. It has been notedbefore that in the week prior to the closings the dealers had begun, in anticipationof a possible strike,to refuse all work that could not be completed the same day.After receii ing the information as to the situation at Sanders' and Sole's, and atvarious times between 8 a. m and noon,most of the Respondents spoke to theiremployees and closed the shops.By Monday morning, July 18, all had closed.Testimony having been introduced on both sides as to the circumstances of theshutdown at each place,there is understandable variation both in what eachdealer said to the employees,and in what he is asserted to have said. Thatperceptions or recollections of an event should vary is scarcely an uncommonhuman experience.History is always to some extent what the historian ob-serves, remembers,thinks important,and desires.Moreover,expression beingthe individualistic process that it is, it would be unusual if 19 persons simul-taneously said the same thing in exactly the same way even if they had agreedin advance to do so. The uniform testimony of the dealers is that there was nocommon agreement to close down,but that each did it upon his own judgment,without influence,persuasion,or conference with the others.Though this seemssurprising,it probably makes little difference,as to its legality here, whether theaction was individual or joint.Though it might not be so where other concepts,such as antitrust,are involved,so far as this Act is concerned the Respondentscould lawfully do concertedly what they could lawfully do individually, andvice versa.No useful purpose will be served by analyzing all the testimony as to whatthe employers said to the employees at each of the 19 shops.In my judgmentthe employers'statements to the employees may be properly summarized andsynthesized as follows.Not all these statements were made by each dealer,nor necessarily in this order;and no dealer made all of them ; usually whatwas said was a combination of the declarations.Two members of the Association had been struck,a strike against 2 wasa strike against all the dealers.The dealer had no assurance that he would not be thenext to be struck.There might be further strikes at any moment.The dealer would have to go along with the other dealers.974176-52-vol. 96-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnless there were assurances or guarantees that there would be no strike,or that in the event of strike the men would complete the unfinished work,the shop would have to close.The dealer could not risk tying up customers' cars in an uncompleted';state of repairs.The action was being taken to protect the dealer's and customer's in-terests."In some instances the dealers asked the men what assurance they had thatwork would continue or be completed In most such cases, the men replied thatthey could give none; and that in the event of a strike they would have to-go outwhen called. In at least one shop, however, that of Means Motor Company-smallest and most isolated of the dealers, employing live men-the employees,asked for a guarantee that they would complete any work taken in, reported that"the Union would give Means a 5-day notice before it struck.Means asked forthe assurance in writing.When the men reported that the Union would not givesuch a guarantee, Means closed also.In sum, in most cases, Respondents did indicate or suggest to the employeesthat the prospect of operative difficulties resulting from the possibility of sud-den strike was a consideration in their decision.And in no case except thatof Means did the employees take any action which could be interpreted as dis-pelling that apprehension!Neither the Association nor any of the Respondents communicated with theUnion to ascertain whether they would be given notice of a strike or whetherunfinished work would be completed if strikes against them were called.Nor,other than hits been noted, did the Union inform the Association or any of theRespondents whether they would or would not be struck, whether they wouldreceive advance notice, or whether unfinished work would be completed if furtherstrikes were called.All the Association shops remained closed until October 17, 1949.The Unioncontinued to picket Sanders and Sole, but none of the other dealers. For a weekor more after the 19 Respondents closed, their employees continued to reportbut either found the service doors closed or were told that there was no work.There was in fact no service work to do, since the dealers had ceased'to acceptany.Only the service departments were shut down.The parts and sales de-partments of each dealer remained open and continued to do business.On July 16, 1949, the Des MoinesTi ibneic,an evening newspaper, publishedthe following account of an interview with George Betts, of Bats Cadillac Olds,,and then president of the Association; and of statements by Union BusinessAgents Brand and O'ConnellExcept as to one point, adverted to hereinafter,Betts' testimony was that his statements to theTribunewere substantiallycorrectly reported.The story stated, in part:In a prepared statement issued by Business Agents J. D. Brand and J. P.O'Connell, the Union said "The only strikes that have been called are against',Howard Sole, Inc., and Sanders Motor Co., and no strikes have been called'against any of the other Des Moines dealers and none is anticipated at thistime."S2#iiRGeorge Betts, president of the dealers association, contended, however,that a strike against an association member is a strike against the associa-tion itself. .3In one other shop, that of Tensen-Dunn, employee Anderson told dealer Dunn, after theannouncement of the closedown, that the employees were "loyal," and would not leavework unfinishedDunn replied that he thought that matter "beyond [Anderson's] control,"to which Anderson agreed. BETTS CADILLACOLDS,INC.279"The union has a contract with the association, not with the individualmembers," he said.Betts said that the association' decided to close down all repair shopsso that a strike call would not find cars in the process of being repaired.scssss"We can't risk tying up customer's cars in that fashion." Betts said.After the strikes and shutdowns, with the assistance of U. S. Mediation andConciliation Commissioners, Sherman and Jackson, the parties continued nego-tiations to resolve their differences.An agreement was finally arrived at on November 16, 1949.During part ofthe intervening period-from the shutdown to late September-the dealer mem-bers of the Association's negotiating committee did not attend the bargainingsessions, although the Union requested their presence.They returned the lastweek in September, by which time the effects of the strike and shutdown ap-parently had begun to pinch both sides.While there is some testimony on behalfof the Respondents to the effect that the reason for the failure of the dealermembers of the Association committee to attend these meetings was to avoidconflict because of differences of opinion at prior meetings, it seems more likelythat the action was the result of dealer resentment because of the strikes.' Afterthe first meeting, however, which was purely exploratory, the Association wasrepresented by representatives fully authorized to negotiate an agreement. Therewas, in fact, exhaustive good-faith bargaining, and there is no charge of 8 (a)(5) violation.It seems no concern of a union who the representatives of theemployer should be, so long as they are authorized to and do biirgain. any morethan it is the employer's concern who a union's negotiators are. This resentment,however, may have bearing on the motivation for the shutdown-a questionlater discussed.During the negotiations. while assisting the parties to hammer out their eco-nomic differences, the conciliation commissioners also attempted to have busi-ness resumed in the shops. At a meeting on August 19, Commissioner Shermanproposed that the pickets be removed from Sanders' and Sole's, that the dealermembers of the Association negotiating committee join the negotiations, andthat all 21 shops reopen under the July 15 working conditions. This proposalwas accepted by the Association, a position which it reiterated in later meetingson August 29 and September 19, but was rejected by the Union. The latter thenmade a counterproposal to the effect that the Sanders and Sole pickets bewithdrawn, the dealer members join in the negotiations, but, that Sanders andSole remain closed.This proposal the Association rejected.At a meeting on September 28, the dealer members returned to the negotiatingsessions.By this time there was considerable pressure on the dealers frompersons who had bought new cars since July 16 and who were entitled to freeinspection serviceThe Union suggested that a 3-day truce might be acceptable,coupled .with a provision giving the employees 5 days within which to returnThe Association pointed out that the truce period would be ended before the meltreturned to work, and they further objected that the 3-day period would notpermit the cleaning up of even the free inspection work, much less allow for anypay work. The dealers then suggested a 6-week truce, with 5 days for the men4Betts' testimony is that he was misquoted at this point ; that he referred here toindividual dealers and not the AssociationOtherwise the account is substantially correct.6 A conclusion reinforced by Association Negotiator Derrick's statement at the first ofthese post-strike meetings to the effect that the individual dealers would not appear unlessthe strike ganction was "called off" and the pickets were removed from Sanders and SoleAt some of these sessions Derrick also accused the Union of having committed unfairlabor practices by striking only two of the dealers. 280DECISIONS OF NATIONAL. LABOR RELATIONS BOARDto return.Union Attorney. O'Malley having, stated, in response to Associationcomplaints that the Union was discriminating between dealers by piecemealstriking, that such discrimination could be avoided by the Union striking every-one if it chose to strike again after the truce, a provision to that effect was addedto its proposal by the Association.The Union, however, rejected the proposal andmade no further suggestion on the subject at that meeting.But on October 12, 1949, according to Business Agent O'Connell's testimony,the Union suggested a truce whereby it would remove the pickets from Sandersand Sole and the employers open all 21 shops on the following Monday, October17.Whether due to oversight is not clear, but there is no indication in therecord as to the dealers' reply to this proposal.However, after thebargain-ing meeting on that day, October 12, the Association met and decided to reopenall shops on Monday, October 17, substantially on the basis of its last offer,which the Union had rejected. Letters to that effect were then sent to all em-ployees.While that action of the Association was without the concurrenceof the Union, it voiced objection only to the terms, and not the fact, of resump-tion.By this time the situation had evidently become too uncomfortable forboth sides, and each was amenable to a breathing space.'There is no evidence that at any time during these negotiations the Respond-ents asked the Union for assurances against momentary or "quickie" strikes,or`that the Union protested the shutdown, offered any assurances with respectto strike action, or, except as may be inferred from what has been recited,asked that the 19 shops be reopened.On October 17, 1949, in accordance with the October 12 decision, all the Asso-ciation shops reopened for business, and the Union quietly withdrew its picketsfrom Sanders and Sole. All employees were given opportunity to return towork and most did; and there was an undeclared truce for several weeks. Dur-ing the truce period negotiations continued on the contract, but withoutsuccess.Under date of November 1, the Union notified all the Association dealers thatbecause of the failure to reach agreement, the Union was striking them. Thestrike began on November 3, and affected all shops. It continued until Novem-ber 16, 1949, when the parties arrived at an agreement on a new contract effec-tive to September 1, 1951, and retroactive to July 16, 1949, the date of expira-tion of the old agreement, and the men returned to work.The dispute left no apparent residue of ill feeling between the parties, despiteitsduration.Relations are presently stabilized and seemingly amicable. InOctober 1950, the contract was reopened by mutual consent, the employeesgranted a 10 cents per hour wage increase, and as thus modified, was extendedto September 1, 1952.During the period of the closedown thg.employees were not discharged.TheRespondents continued to regard the employment relationship as existing andmade no effort at replacement or severance.Employee insurancewas main-tained in force, vacation pay was paid to most ; and the usual employee priv-ileges, such as the purchase of parts at discount,-continued to be extended.During the shutdown many employees repaired the automobiles of dealer cus-tomers in their back yards, purchasing parts at their shops at regular employeediscounts.Some were even loaned shop tools by the dealer to carry on thiswork.All employees were accorded the opportunity to return to work when theshops reopened. In short, the Respondents did not intend to terminate,and theclosedown did not have the effect of terminating, the employment relationship," Lest a distorted picture be presented,' it should be emphasized that the trucediscus-sions occupied only a_small portion of the negotiations between July 16 and October 17.Many meetings were held, mainly devoted to working out the contractdifferences.Pro-posals and counterproposals were offered and discussed by both sides. BETTS CADILLAC'OLDS,-INC.281Conclusion's1.The issueThe complaint alleges that the Respondents...did respectively lock out, lay off,and discharge all their service depart-ment employees and ... did until on or about October 17, 1949, fail andrefuse to reinstate[them] for the reason that they had joined,assisted andsupported the Union,engaged in concerted activities with other employeesfor the purpose of collective bargaining and other mutual aid and protection,and for the further specific reason that the Union,on July 16, 1949, calleda strike at the establishments of Howard Sole, Inc., and Sanders MotorCompany . . .that it resulted in discrimination discouraging membership in a labor organiza-tion and of Section 8 (a) (1) in that it interfered with,restrained, and coercedemployees in their rights to self-organization and with their engagement inconcerted activities for their mutual aid or protection.Certain of the allegations may be disposed of without great difficulty.Theremainder present questions which,in their precise,factual, and legal context,are of novel impression.It will be well to 'dispose first of the least vexing issuesbefore turning to the hard core of the problem. First there is no charge ofrefusal to bargain on either side.Though the Union's original charge allegeda refusal to bargain on the part of the Respondents,this allegation was aban-doned-and is not contained in the complaint. In fact the evidence,in my judg-ment, affirmatively demonstrates genuine desire and good-faith effort on the partof both the Association and the Union to reach a solution of their dispute. Theirdifferences were wholly economic in origin and over these they had bargained toa stalemateby July 15,1949, when the contract expired.Nevertheless negotia-tions were continued and an amicable solution ultimately reached.Indeed thislatter fact is urgedby theRespondents as independent ground for dismissal. Ido not find it so,however.That the economic dispute may have been resolveddoes not automatically result in absolution for any unlawful acts attendant uponits resolution.As has been suggested before, I do not find significant on thequestion of the Respondents'bargaining the failure of the individual dealers toattend the-negotiating sessions for a period after the strike,though it is not anaction which strikes one as commendable.Secondly,there Is no substantial evidence from which it can be found orinferred that the Respondents closed down for antiunion reasons. Indeed, therecord of the parties'relations over the years,and the facts of the disputes,dispel any such suggestion.I find that, whatever the ultimate judgment as tolegality of their conduct,the Respondents accepted the Union at all times with-out question and were desirous of continuing their relationship with it.As to the Union's conduct,itwas wholly lawful.Having given the requisitenotice under the statute,itwas free to strike on July 16, either against the en-tire Association or a segment of it.Morand Brothers BeverageCo., 91 NLRB409.The strike against Sanders and Sole was peacefully and lawfully con-ducted, with 1 and at times 2 pickets parading before each establishment.Upto the time of the general strike inNovember,no picket lines were establishedby the Union at the premises of the 19 Respondents.It is found that the Unionwas,at all times engaging in.lawful concerted activity. -We turn now to the question as to whether the allegations of the complaintare factually supported.The complaint alleges that the Respondents did fourthings for three purposes.It avers that they did the following to the em- 282DECISIONS OF NATIONAL,LABOR RELATIONS BOARDployees:(1)Locked them out; (2)laid them off; (3) discharged them; and(4) failed to reinstate them.The first allegation,that of lockout,is a conceptof ultimate fact connoting a combination of conduct plus purpose. The questionof purpose being a substantial issue in the case, the determination as to whetherthere was a"lockout" is better deferred till the ground has been cleared of lesstroublesome issues.As to the second allegation,namely, that the employees were "laid off" ; andthe fourth,that they were not reinstated until October 17, there is no con-troversy.The layoff is conceded;that is in fact what the Respondents claim ;and that the Respondents did not reopen until October 17 is uncontroverted.The third allegation,to the effect that the employees were "discharged" is,as has been seen, factually unsupported.There was neither intent nor effect inthe closedown to terminate the employment relationship.It is therefore foundthat the Respondents'employeeswere laidoff and not reinstated,but that theywere not discharged.The purposes or reasons for which the Respondents took their action are'asserted in the complaint to be the following:(1)Because the employees"joined,assisted and supported the Union"; (2) because they "engaged in con-certed activities and other mutual aid and protection";and (3)because theycalled a strike at Sole and Sanders. The first of these allegations I interpretas equivalent to charging animus because the employees adhered to a unionorganization.Such an allegation I find, for reasons already adverted to, withsupport in, indeed affirmatively contradicted by, the record.As to the second and third allegations : It is not denied, and it is in factquite evident, that the shutdown was at least partially a consequence of thefact that the employees had engaged in concerted activities,that is, had struckSole and Sanders for what they regarded as their mutual aid or protection.That the strike or concerted activities were a factor tending to produce the shut-down does not, however, necessarily make the former the proximate cause ofthe latter,noripsofactoestablish the illegality of the shutdown.These infact are among the substantial factual and legal issues to be decided here.In sum, the issues, though superficially manifold,resolve themselves into onefundamental question:Under what circumstances and to what extent may anemployer curtail operations as a consequence of union or concerted activity?Apart from his,allegation of discharge, which is found to be unsubstantiated,the General Counsel alleged in his complaint and contends in his brief that theRespondents "locked out" their employees ; that conduct assertedly constituting,violations of Section 8 (a) (1) and (3) of the Act. One question raised, then,is what constitutes a "lockout"?A "lockout" has been defined at common law as the "cessation tby the em-ployer]of the furnishing of work to employees in an effort to get for the em-ployer more desirable terms."Iron Molders Union v. Allis-ChalmersCo., 166 F.2d 45, 52 (C. A. 7). See alsoJeffery-DeWitt Insulator Co. v. N. L. R. B.,91 F. 2d134, 137 (C. A. 4), and cases cited in 173 A. L. R. 675. Other authorities havedefined it similarly : Millis and Montgomery,Organized Labor.Vol. III, p. 554;Gregory andKatzLabor Law,pp.147-8;Webster'sNew International Dic-tionary, 2d Ed., p. 1450.Though the term has been often used in Federal legislation since the early1930's, it has never been statutorily defined. See, for example, the first Senatedraft of the Wagner Act,subsequently amended,S. 2926,73rd Congress, 2dSession,original Senate print,which prohibited lockouts,and testimony in theSenate hearings thereon,reprinted inLegislative History of the Wagner Act,.U. S. Government Printing Office,1949, at pp.212, 406, 545,570, 946; cf.Comments BETTS CADILLAC OLDS, INC.283.of Senator Walsh, 79th Cong. Rec. 7673,LegislativeHistory,p.2392;and seereferences to "lockouts" in Executive Order 9017, establishing the National-War Labor Board in'World War II, January 12, 1942; the Wai Labor Disputes. (Smith-Connelly) Act of June 25, 1943;and Sections8 (d), 203,206, and 208 of`the Taft-Hartley Act.Whether the term "lockout" as employedin those con-.-texts embracedthe common law definition of the term,or instead was usedgenerically 'to describe all voluntary closedowns, other than strike action, con-sequent upona labor dispute, or was confined to shutdownsfor economic oroperativereasons, isnot immediately evident in all instances,and is probablynot necessary,for reasons to be adverted to, to decide here.The significantpoint isthat the term is not statutorily defined, though statutorilyused, an-omissionpossibly suggestive of correction.Usage of the term has consequently not been uniform.See for example, 50'Col. L. R. 1123, Note 1:"lock-out"meansterminatingthe employment of a group of em-ployees.[Emphasis supplied.]Frequently the . . . termisdefinedas the termination of employment of a group of employees in order to coercethem or restrain their activities.SeeBankstone Creek Collieries v. Gordon,399 Ill. 291, 299. . . . As used in this Note, however, "lock-out" is notconfined to describing conduct designed to coerce.The Board does not appear to have defined the term, and Board decisions do-not reflect any consistent definition.Thus, concepts as widely separated as aclosedown to avoid property loss(Duluth Bottling Association,48 NLRB 1335)a cessation of operations because sporadic strikes interfered with efficient op--eration(International Shoe Company,93 NLRB 907) ; a shutdown in a fit ofemployer temper during an argument with a union representative and withoutpurpose to interfere with union or concerted activity(Lengel-FencilCo., 8 NLRB988; and mass discharges in reprisal for union activity(Hopwood Retinning Co.,4 NLRB 922;Scott Paper Box Co.,81 NLRB 534) have been described as-"lockouts."On the other hand, shutdowns because of economic considerationshave been found not to constitute "lockouts":Link-Belt Co.,26 NLRB 227, 261-4;'Hobbs-Wall Co.,30 NLRB 1027;Worthington Creamery,52 NLRB 121). Nordo the decisions reflect any invidious connotation in use of the term.Thus,in theDuluth Bottlinq, InternationalShoe andLengil-Fencilcases the "lockouts"involved were found to be legal, whereas in theHopwoodandScottcases theywere found to be illegal.However, while the complaint does not affirmatively disclose the scope orcontent of the pleaded term "lockout," the General Counsel's brief indicatesthat his contention, in substance, is that the Respondents closed their service'departments in anticipation of strike action or as a weapon against or in reprisalfor the action of the employees in voting to strike, and in striking Sanders and'Sole.,The Respondents' and the Intervenors' defenses are in the alternative. Theyassert that: (1) The shutdowns were not reprisals for or weapons against the.Union or concerted activity, but motivated purely by economic considerations ;and (2) that, in any event, it is not unlawful for an employer unactuated byunion animus to refuse temporarily to provide work for his employees, ifemployeestatusisnot adversely affected, in order to compel them to accept histerms in a purely economic dispute. In sum, that as thus defined the " )`ockou't"ismerely the legal and economic equivalent of the strike and equivalently'protected.-` 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The applicable principlesThe Board has held that it is not unlawful for an employer to close downhis plant in the face of a strike or other concerted employee activity if the close-down is motivated by economic considerations. See, for example,InternationalShoe Company,93 NLRB 907. Since there is nothingper seunlawful in theshutting down of operations, the burden is upon the General Counselto establishthe existence of unlawful motivation. If therefore, that burdenhas not beensustained,itwill be unnecessary to decide whether an employermay, under-the statute, engage in what the Intervenor National Automobile Dealers Asso-ciation appears to deem a common law lockout ; that is, may without adverseeffect on employeestatus,refuse to provide work for employees in order to compelthem to accede to his purely economic demands in a dispute over terms of em-ployment, where his action is not motivated by union animus or by a purposeof reprisal or penalty for their having engaged in self organizational or concertedactivity.Obviously an employer may not discriminate against employees, whether bydischarge or lesser change in employment conditions or status, merely becauseemployees have exercised rights protected by the statute, regardless of whetherhis motives are economic or merely philosophic. See, as illustrative,RepublicAviation,324 U. S. 793;National Broadcasting Co.,150 F. 2d 895, 900 (C. A. 2) ;General Motors Corporation,150 F. 2d 201 (C. A. 3) ;West VirginiaGlass Co.,134 F. 2d 551 (C. A. 4) ;Goodyear Tire and RubberCo., 129 F. 2d 661, 664 (C. A.5) ;Atlas UnderwearCo., 116 F. 2d 1020 (C. A. 6) ;Hudson MotorCo., 128 F. 2d528 (C. A. 6);Allis Chalin-ersCo., 162 F 2d,435 (C A. 7) ;Gluck Brewing Co.,144 F. 2d 847, 853-4 (C. A.8) ; Idaho Potato Growers,144 F. 2d 295,-302-3(C. A. 9);Star PublishingCo., 97 F. 2d 465 (C. A. 9).The protected employee activities embrace not only the rightto form andjoinunions, but encompass as well lawful action to assist them,and engagementin legal concerted conduct, such as strike or kindred activity, to influence theemployer with respect to the establishment of terms and conditions of employ-ment.The Hoover Company,90 NLRB 1614. In the language of Section 7, theguarantees extend to the right to "engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection . . ."And with reason. The privilege of joining a union would be a hollow oneindeed if after organizing employees could not, without fear ofreprisal,- takeaction designed to secure the objective of the affiliation, namely,the improve-ment of working conditions.Organization is merely the necessary condition toeffective joint action ; the vehicle is of little use if one may not make the journey.'And union or concerted activity does not cease to be protected merelybecauseit is, or may be, effective, or because it subjects the employerto economichardship. (See casescited in text,supra.)On the other hand, engagement in such activity is not an absolute protectionagainst adverse employer action.The conduct must be lawful ; here citation toauthority is unnecessary.And even legal conduct is not an absolute shield : aneconomic striker may lose his job by replacement while he is on strike.MackayRadioCo.,303 U. S. 333, 345.There is, of course, an obvious-perhaps critical-distinction between employer action designed to assure continuance of productive'As Senator Robert F. Wagner said during the hearings on the Wagner Act : "Whilethe billexplicitly states the right of employees to organize, their unificationwill proveof little value if it is to be used solely for Saturday night dances and Sundayafternoonpicnics" (Senate Committee on Education and Labor, hearings on S 1958, p.43, )March11, 1935; Legislative History of the National LaborRelationsAct,U. S.GovernmentPrintingOffice, 1949, p. 1419.) BETTS CADILLAC OLDS, INC.285,operations and that directed to shutting It clown.The former is consonant withthe statutory purpose of achieving uninterrupted production; the latter recog-nizably at odds with it.Recognition of the useful right of an employer to takeaction consistent with a basic objective of the Act is not necessarily authority forhis taking voluntary and uneconomically motivated action inconsistent with the,objective.But, as an employer is not required to close his enterprise because of strikeaction-though this omission may be in a factual sense a kind of interferencewith the effective conduct of a strike-neither is he required to continue it if theUnion or concerted activity makes efficient operation impossible.While theright of common law lockout may not be the equivalent of the right to strikeat all-a question not decided at this point 8-it does not follow that the employercaught in strike activity must be a sitting duck, stripped of his power to save him-self from attendant loss or operative disruption.He has, and needs, the rightto protect himself by reasonable measures from harmful economic or operativeconsequences of a strikeSee, as-illustrative,Brown-McClarea Co.,34 NLRB984;Worthington Creamery,52 NLRB 121.While he may not close down forthe purpose of frustrating the exercise of the employees' statutorily guaranteedrights, he may do so to protect his legitimate interests.A number of Board decisions provide guides for the disposition of the instantsituationIn the case ofInk-Belt Co,26 NLRB 227, the employer closed downpart of a shift.The reason for the shutdown was that a sitdown strike appearedto be imminent, and union sympathizers had excluded a supervisor from enteringthe plant during the shift.Charges of lockout were dismissed by the Board.There was no evidence of prospective economic loss.The apparent ground fordecision was the likely difficulty of operation inherent in the absence of thesupervisor and in the threat of strike.In the case ofHobbs-Wall Co.,30 NLRB 1027, a lumber union had a disputewith a lumber company. It notified the company that it intended to picket opera-tions unless agreement could be arrived at.As part of its operations the com-pany owned a ship which carried cargo to and lumber from the company's head-quarters, the situs of the threatened action.When the Union announced itsintention to picket, the ship was lying off shore preparing to discharge freightand to pick up a load of lumber. The lumber union had previously agreed withthe Longshoremen's Union, which was not involved in the dispute, not to picketthe ship, but there was no evidence that this decision was conveyed to the com-pany.Because of the threat of picketing the company ordered the ship awaywithout unloading.The Board found that this action did not constitute a lockout8 ,An employer having, after genuine bargaining, reached animpassewith his employeesover the question of what the conditions of employment shall be, has the power toestablishthem, at least within the limits of his proposals to the bargaining representative.N. L.R.B. v. Crompton Highland Mills, Inc,337 U. S. 217. The employees have no com-parable power or authority.Viewed in this light, the strike is merely a compensating-and possibly inadequate-substitute by which the disparity in economic strength is soughtto be reduced.Thus the lockout would be an aggressive, not a corrective device.Whetherthat view is correct can be decided when the question is reached.However, it is by nomeans clear either that the common law lockout is protected under the Act. The term"lockout" in Section 8 (d) may mean many thingsBut even if it refers to the commonlaw lockout, its presence in the Section is not necessarily indication that use of the deviceis legal under all circumstances not therein prohibited, any more than the validation ofstrikes after 60 days indicates an intent to legalize them in all other situations. IntheMorand Bros.decision, 91 NLRB 409, the Board also pointed out that absolutelegalization of the common law lockout would extend the area of industrial strife, andmultiply the possibility of interruptions to commerce from labor disputes, a result inderogationof the statutory objectives. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the longshoremen. -Again therewas no evidence of prospective economic loss,nor even indication of the extent of prospective operative disruption.InDuluth Bottling Assocsation,48 NLRB 1335, the union struck one employerin a multiple-employer bargaining unit following a breakdownin negotiationsfor renewal of a bargaining contract.The remainder of the employers in theunit then closed down, telling the employees that the reason was the failure toreach agreement.At the hearing the employerassertedvarious economicgroundsfor the closedown.All were rejected by the Trial Examiner{ and theBoard except one assertion to the effect that the employers anticipated a strikewhich might have resulted in the spoilage of syrup valued at $100 to $300. Thisjustification the Trial Examiner and the Board accepted as adequate,and chargesof lockout were dismissed.In the recentInternational Shoe Companycase, 93 NLRB 907, the employeroperated three integrated departments, and work interruptions in one depart-ment would impede operations in the others. The Union and the Companyreached agreement on a bargaining contract including a maintenance-of-union-membership clause.To implement a contemporarycampaignfor unionmembersthe union conducted work stoppages in two departments.After the first stop-page the employer withdrew his maintenance-of-membership offer.After thesecond stoppage he closed the plant altogether and withdrew his entire offer.On the following day the union proposed reopening of the plant and resumptionof negotiations.The employer declined to resume operations until the unionhad signed a contract. containing a no-strike clause and an "escape" period forunion members who recently joined.Ultimately a contractwas signed and theemployer then reopened the plant.The Board unanimously held that the shut-down was dictated by lawful economic considerations.There was disagreement,however, as to whether the refusal to reopen except under the employer's condi-tions was legitimate.Three members, themselves differing as to thegroundsfor the holding, held it so.Two members dissented.These four cases, seemingly the most apposite here,e appear to me to warrantthe following statement of principle applicable to cases of economic shutdown.An employer. is not prohibited from taking reasonablemeasures,includingclosing down his plant, where such measures are, under the circumstances, neces-sary for the avoidance of economic loss or business disruption attendant upon astrike.This right may, under some circumstances, embrace the curtailment ofoperations before the precise moment the strike has occurred.The pedestrianneed not wait to be struck before leaping for the curb. The nature of themeasures taken, the objective, the timing, the reality of the strike threat, thenature and extent of the anticipated disruption, and the degree of resultantrestriction on the effectiveness of the concerted activity, are all matters to beweighed in determining the reasonableness under the circumstances, and theultimate legality, of the employer's action.Manifestly, where thereis no realstrike threat, or when the Union has given reasonable assurances against astrike, or assurances of notice sufficient to avoid disruption, there is no objective°Two othercases seemdeprived of their significance by reason of subsequent Boardaction.These are the decisions inClayton and Lambert,34 NLRB 504, 523-4, andPepsiCola Bottling Co., 72NLRB 601. TheClaytondecision has not been cited as authorityby the Board in recent applicable situations, though there was clearly occasion to if thecase were still regarded as persuasive. (See, for example.Duluth BottlingAssociation,supra;Morand Brothers BeverageCo., 91 NLRB 409 ; andInternational Shoe Co., supra.)I construe this omission as depriving theClaytondecision of precedential force.ThePepsi Colacase, though cited in the opinion of two members of the Board in theInterna-tional Shoecase, does not appear to have met with the full approval of the.majorityof the Board. BETTS CADILLAC OLDS, INC.287need for protective measures.By the same token, requirementsas to noticemay also vary from case to case. Obviously a produce merchant dealing in -perishable commodities, or a steel company requiring days of preparation forclosedown; or the operator of a press-while-you-wait cleaning establishment,or a manufacturer of tombstones, are not in the same category.Some busi-nessesmay reasonably require assurances of some kind or of differing kind withrespect to the completion of work in the shop, others may need none. Theseare questions to be answered if and when they arise. The application of broadprinciples involving the balancing of factors whose weight, both absolutely andrelatively, will vary according to the circumstances in which they occur, mustnecessarily await specific cases.We turn now to the application of those principles to the instant situation.3.Whether the shutdown was a "lockout"Among his other contentions the General Counsel asserts, and the Respondentsdeny, that the Respondents did not shut down and refuse to accept furtherwork for economic or operative reasons, but that instead they locked out theemployees in reprisal for or to checkmate their strike or threatened strikeactivity.The burden of proof is upon the General Counsel to establish hisallegationsby a preponderance of the evidence.Since that issue resolves itself into a question of motive, and motive is not,like an act, an easily identifiable fact, it must be inferred from two factors-onetestimonial, the other circumstantial.The testimonial element is the oralevidence of the dealers, as to what their purpose was. Such evidence, beinglargely impossible of direct contradiction, is in a certain sense self-serving,after the fact, and interested, and therefore subject to possible discount.Thecircumstantial factor involves scrutiny of the dealers'acts and declarations atthe time of the events, on the assumption that what a person does reflects hispurpose more certainly than what he may say later.However, merely because testimony cannot be directly contradicted or directlydisproved, it does not lose all probative force. The man is, after all, the primaryauthority as to what his state of mind is. And his affirmation as to what it wasis not to be ignored merely because it is favorable to him and adverse to hisopponent. Immunity from direct attack is a factor to be consideredin assessingany testimony, but it is not to be easily presumed that self-interest or safetymake perjury likely.And though the repetition of individual affirmation is nota conclusive clue to fact(Roane-Anderson Co.,82 NLRB 696), certainly thelikelihood of the occurrence of distruth normally diminishes with the numberof persons who attest to the fact.Allowances must, of course, be made for thepossibility of honest self-deception when a witness' interests may be affectedby his version as to what has happened before. Under the circumstances, themost satisfactory evidence as to motive is probably that which is not subjectto the infirmity of bias-namely circumstantial.Virtually all the dealers and/or representatives of them testified.On behalfof the Respondents this testimony was, as nearly accurate as a generalizationabout so large a number of witnesses can be, in substance to the effect that theirpurpose in refusing to accept further work was to avoid the effect of the strikeon their operations ; more specifically. in most instances, that they did not feelthat they could continue to operate under the threat of possible imminent strikewithout assurances that work taken in would be completed ; and that they couldnot for business or public relations reasons risk having customers' cars tiedup.There are factors in the evidence which cast some doubt upon this testimony,and make the General Counsel's arguments not untenable. Thus, it is clear from 288DECISIONSOF NATIONALLABOR RELATIONS BOARDthe testimony of the participants of the meeting at the Sanders home on thenight of July 15, that the dealers discussed the question as to what, and if any,concerted measures should be taken to meet the strike threat ; and that amongthese measures was the possibility of a general shutdown in the event of a strikeagainst part of the unit.Negotiator Derrick expressed his opinion there thata "strike against one was a strike against all" and that a general shutdownwould be legal. It is significant, too, that there is no evidence that economic oroperative difficulties were advanced at this meeting as a ground for shuttingdown. On the following morning, Saturday, all but 3, and by Monday all, of the19 Respondents had closed. Some repeated to the employees Derrick's assertionthat a strike against some was a strike against all. Some said that they "hadto go along with the other dealers."Despite the uniform testimonytothe effectthat there was no concert of action, the conclusion that all 19 closed virtuallycontemporaneously and without consultation or understanding among them, whileat the same time giving substantially the same explanations to the employees, isnot wholly satisfactory.Such simultaneous unanimity of individual and un-rehearsed view among so large a group of independent business competitorswhose individual' opinion, according to the testimony, is ordinarily unusuallydivergent, is not easily accepted.Matters to be weighed too, in support of theGeneral Counsel's position are the absence of evidence of potential pecuniaryloss likely to result from a strike without notice ; the failure of the Associationto ask assurances of the Union-which was, after all, the bargaining agent ;the plausibility of the assertion that the dealers' public relations would be im-paired by an involuntary closedown, but preserved or enhanced by a voluntaryone-a supposition not strikingly persuasive ; the evident pique which promptedthe dealers committee to refuse to meet with the union negotiators after thestrike until new cars needing servicing began to pile up and the closedown beganto pinch the dealers ; and the assertions by dealers or their representatives fromtime to time to the effect that a "strike against some was a strike against all."On the other hand, other elements suggest that operative considerations weremotivating forces in'producing the shutdown. In ascertaining purpose the situa-tionmust be viewed from the position in which the dealers found themselveson July 15 and 16. In the first place there was reasonable expectation of astrike against any or all of them after July 15. It has been seen that the Unionhad received authorization from the International permitting a strike if noagreement could be reachedThis news reached the dealers, and during theweek of July 15, they began to curtail the acceptance of any but routine workin anticipation of a possible strike.The Respondents cannot be accused of nothaving made efforts to avoid a work stoppage. They bargained in good faithright up to the eve of the strike, made concessions, and finally abandoned alltheir proposals for revisions of the contract and offered to renew the old agree-ment. It seems evident from the tenor of the negotiations on July 15 that theAssociation representatives were anxious to reach agreement before the expira-tion of the old contract and avoid a strike. When O'Connell informed Derrick, onthe night of July 15, of the Union's rejection of the Association's last offer,the situation was ripe for a strike.O'Connell's next statement to Derrick, inresponse to the latter's query as to what was going to happen, indicated thatthere would be strike action, but carefully concealed when it would take place.In addition it suggested that the action might not be against all the dealers, ormight occur at different- times.Understandably then, the dealers met that night to discuss the situation. View-ing the prospect from their standpoint each could reasonably conclude that he-might be struck at any moment, whenever the Union deemed him strategicallymost vulnerable.The information that Sanders and Sole would be struck the BETTSCADILLAC OLDS, INC..289next morning was reasonable evidence that the strike would be piecemeal.But,even if the dealers accepted it as true, that news did not lift the threat from theother 19:Moreover, anyone familiar with strike strategy would accept suchintelligence with caution. It could have been planted for the purpose of decep-tion.Some dealers refused to believe it, some said there would be no strike onSaturday because, they reasoned, the Union would not strike on a premiumpayday.Others said that there would be no strike at all, that the Union wouldcall over the week end and offer to continue working and negotiating if the deal-ers would make the agreement retroactive. Others said that even if there werea strike, it would not be piecemeal, but against every dealer. That-the dealersshould have been confused and of differing opinion is not at all unnatural. Itwas this very confusion that the Union was probably trying to create. It istherefore not implausible at all under the circumstances, but on the contraryquite possible, that the conference at the Sanders horse broke up without anydecisions having been made except,to wait to see what happened on Saturdaymorning.Nor is it surprising that the dealers should have discussed the advisabilityof a general shutdown.Quite obviously the continuation of operations with astrike threat hanging over their heads which might eventuate in a stoppageat any moment presented operating difficulties. The bulk of the service work iscompleted the same day it is received.Usually cars are brought in duringthe early hours of the morning.A strike coming at a moment when theshop was full of vehicles in various stages of dismantlement, could not fgil toresult in an obvious inconvenience to the dealer as well as to the customer, andone ,c;trcciv so iniinites.inal as not to justify conieruThe automobiles were,itmust be remembered, not the property of dealers but of third persons, and thedealers' responsibility presumably that of a bailee. It does not require anassumption that the Respondents had any immoderate concern for the publicwelfare to warrant the conclusion that they had a genuine interest in forestallingthe tying up of customers' cars.During the week prior to the strike they hadalready begun to refuse to accept major work which they might not have beenable to complete before July 16. That is sufficient indication that the possibletie-up of the work in a strike situation was a matter of operating concern andnot an afterthought contrived at the time of the shutdown. That there is noevidence of specific pecuniary loss or damage to the Respondents' property likelyto result from a "quickie" strike is not critical in the circumstances of this case,though it might be in others. There was no such evidence in theLink-BeltandHobWWallcases,supra.Moreover, the goods of a service customer, for whichone has a definite and rather inclusive responsibility, may not unreasonably besubjected to less voluntary risk than might be imposed on one's own.It cannot be said, either, that no prejudice would result from a sudden strikewithout notice for the reason that the cars would not be harmed ; that if theycould be driven in they could be driven out. That would be true only of vehiclesthat were not dismantled for the purpose of repair. If dismantled it might bedifficult,maybe impossible, to ^aul them to another shop.Moreover, the inde-pendent repair shops in the city were also negotiating for renewal of a contractwith the Union which had expired at the same time as the Association's. TheInternational Union had authorized the Local to strike them, also, at the sametimeFor all the dealers knew to the contrary on July 15 and 16 the inde-pendents might be struck too 10'aAs a matterof fact, the Union did strike 3 of the 23 independents in August,at dif-ferent times and withoutadvancenoticeOn August16, 19, and 22This piecemealstrategysupports the assertion that the Respondentswerenot unreasonable in July inconcludingthat they night be struck atany moment and in staggeredfashion, 290DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is, of course, true that the evidence does not disclose any mention of thesefactors at the Sanders meeting, a fact obviously not supportive of the conclusionthat economic or operative considerations were troubling the dealers that night.And if there were no other persuasive evidence indicating concern on that subjectat the time of the shutdown,the conclusion would probably be justified,despitethe testimony,that such matters played no part in the decision. There is otherevidence,however:There had been previous curtailment of acceptance of workin preparation for strike action,and operative considerations were advanced tothe employees the next morning as a basis for the shutdown.On the morning of July 16 the.strikes occurred at Sanders and Sole. The Re-spondents were then preparing to open for business,and a decision had to bemade as to whether to accept work or not. The fact that their employees wereprepared to go to work established to the'Respondents that they would not strikeimmediately,but was no assurance as to whether or when they might. Thereis no evidence that the Respondents knew more of the Union's decision than whathad been conveyed to them the night before.And the Union was careful not toenlighten them Though the General Counsel argues, in his #brief,that the ap-pearance of the pickets at Sanders and Sole, and of the employees at the Re-spondents'shops, made clear that no furtherimmediateaction was contemplated,it did little more than that. It is one thing to make a decision when in possessionof all the facts;quite another to make it when the facts are concealed.As it couldreasonably appear to the Respondents on the morning of July 16, there were anumber of different possibilities of future action by the Union:(1) There wouldbe no further strikes;(2) there would be no further strikes that morning;(3) there would be further strikes against all dealers;(4) there would be furtherstrikes against some of the dealers.(5) If there were further strikes they mightcome at any time and against any of them.But the possibility of more strikes wasno figment of the imagination. Under the circumstances,it cannot be said to havebeen unreasonable business judgment to conclude that the wisest course wouldbe to close down..4fortiori,then,it was not inappropriate to attempt to ascertainwhether,ifwork was taken in,itwould be completed.The obvious question atthis point is, why did some of the Respondents ask the employees,instead'of theUnion? For this omission there is no satisfactory explanation, but the failuredoes not appear fatal under the circumstances.For, in truth, the Union had al-ready stated its position-there might be more strikes at any moment. In anyevent, the important fact is that the bulk of the dealers suggested to the employ-ees, in substance,that the imminence of strike action and uncertainty withrespect to the completion of work impelled them to close.At no time thereafter,though they certainly must have learned of the Respondents'statements to theemployees and undoubtedly read the Tribune's July 16 account of the interviewwith Betts,did the union officials seek to reassure the dealers, except in the caseof Means. In some shops the employees specifically told their employers that nonotice of walkout would be given ; they would have to go out whenever the Unioncalled them.The Union thus put the Respondents in a perplexing position. If thelatter's judgment of the situation was inaccurate the Union,knowing of thequandary,could easily have dispelled it. The Union's failure to take any such ac-tion requires the conclusion that the Respondents'evaluation was correct, andthat the Union intended to keep most of them in the difficult position of attempt-ing to operate under the threat of a strike at any moment.Assurances of comple-tion of work on the floor would not have substantially interfered with the strike.As has been seen,95 percent of the work taken in is finished the same day, and itis the rare job that will require more. BETTSCADILLACOLDS, INC.291I think it not unreasonable, under the circumstances, for the Respondents tohave desired assurance as to completion of work before they committed them-selves'and took any in. What seems to me the critical factor here, on the issue, ofproof, is that the Union did not give the commitment it must have known theRespondents asserted they wanted. Had it done so, and the Respondents hadnevertheless closed, the conclusion would have been required that the closedownwas not for operative reasons. The facts were thus left in an equivocal state. Insuch a circumstance they should probably be evaluated against him who pro-duced and who could have avoided the situation. The evidence does not disclosethat at any time thereafter the Union protested the closedown or sought to allaythe Respondents' apprehension that they might be struck at any moment. Underthe circumstances the only conclusion that can be drawn is that the Union'sstrategy, except in the case of a small operator like Means, was to keep theRespondents off balance with the threat of momentary strike hanging over theirheads at all times. While some union witnesses testified that they understoodfrom the union meeting of July 15 that 5 days' notice would be given before anyfurther strikes were called, there is no substantial basis in the record for such aconclusion. In any event, except in the case of Means, no such understanding wasconveyed to the Respondents. Moreover, that understanding was not generallyheld by union members. It will be noted that in many cases the employees indi-cated to their employers that a strike might come at any moment. The correct-ness of that conclusion is not affected by theTribunenewspaper story of July16 attributing to Union Business Agents Brand and O'Connell the statement that"the only strikes that have been called are against Howard Sole, Inc., andSanders Motor Co., and no strikes have been called against any of the other DesMoines dealers and none is anticipated at this time." The statement scarcelyconstitutes an assertion that other strikes might not be called at any moment.Concededly there was nothing unlawful in the Union's strategy, and it was en-titled to pursue it; but having apparently set out to produce an uncertain operat-ing situation it cannot complain now because it succeeded, or be heard to saythat it should not have been taken seriously.These circumstantial factors indicate that operative difficulties were a sub-stantial consideration in motivating the shutdown. The situation that confrontedthe Respondents was put thusly in the testimony, on cross-examination, of How-ard Howlett, of O'Dea Chevrolet, and president of the Dealers Association at thetime of hearing :,A.Well, as I see it, whether it was my place of business, our operation,or what operation it was, you can't carry on a service business in an auto-mobile concern in a half-way manner.You can't afford to-it is toughenough to do business and keep everybody happy, all of your customers,without running a chance of tearing down 15 or 20 automobiles and thenfind yourself out on strike at 11: 30. So in my opinion as I looked at it therewas only two alternatives, you either gamble with peoples' automobilesand money or you close up, one or the other.A.Well, I will answer your question this way. I will go back to whatI said a few minutes ago. There is only two alternatives.Naturally, youwouldn't work your men until half past 10 and then decide to close downyour shop.You can't operate an automobile business that way.Neitherwould you operate your business until 2: 30 in the afternoon of the sameday and then decide to close. You can't do that way either. Therefore, youhave to decide to either do business or not do business at the start of a dayor the start of a week. You are going to do one of two things, you are 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDgoing to operate, run a chance of having your men called out on strike at anyhour or you are not going to take in any work and not operate, one or theother.In my opinion that would be the reason that some of them did thesame thing at approximately the same time.In my opinion these operative factors were, in the circumstances, sufficiently'hdequate and substantial as a matter of law to have impelled and warranted a'reasonably prudent person to have considered shutdown, arld to justify it.Thisis not to say that it would be so under every circumstance or in every busine§s.The validity of the justification must inevitably be determined on a case-to-casebasis.It is thus my judgment that, wholly apart from the ''self-serving" testimony'of the Respondents as to their purpose, there is substantial circumstantialevidence that these operative considerations were factors producing the close-down.That is not to say there is no evidence from which it can be inferredthat the shutdown was also motivated by desire to checkmate the Union's piece-meal strike strategy.On balance, though, it is nay opinion that the GeneralCounsel has not sustained the burden of proving thesoperation of such a factorby a fair preponderance of the evidence.The statements of several of the Respondents to the effect that a strike againstsome of them was a strike against all, are some support for the General Counsel'sposition, but in the circumstances scarcely conclusively so. In a sense the strikewasdirected against the whole Association.And the Respondents' recognitionor iteration of that fact does not necessarily establish the invalidity of theirconduct.Nor does the dealers' evident resentment of the strike, as evidencedby their refusal to attend the negotiating sessions in person for a period afterJuly 16, constitute convincing evidence of union animus.That action, in truth,had something of the aspect of unadult spite, but it is humanly understandablethat there might have been vexation.The dealers did continue to bargain byauthorized representatives, and I am not persuaded from the circumstances thattheir temporary pique reflected anything more sinister.As to the allegation of refusal to reinstate, the Union never made a clear-cutrequest which the Respondents refused for reopening the shops, at least undercircumstances indicatinga willingness,express or implied, to continueworkingfor any period of tinieThough the employees presented themselves at the shopseach morning for some days after July 16, they gave no indication either thattheir position as to the impermanence of their presence had changed.HenceI find no refusals to reinstate violative of the statute."I have not overlooked the fact of relatively simultaneous closingsDespitethe testimony, it is my judgment that in the circumstances the action of theRespondents, undisclaimed and indeed evidently adopted by the Association, wasso related in time and purpose as in effect to constitute concerted action.Roane-AndersonCo, 92 NLRB 696;U.S. v.Railroad Trainmen, DC.Northern Dist.,Ill. Feb. 0, 1951, 27 L.R.R.M. 2308;Jaffee v Newspaper & Mail Deliverers Unto),?,D. C Southern Dist. N Y., April 10, 1951. Indeed some dealers indicated to theemployees when closing down that the action was in concert. As I have,pre-viously suggested, however, such a finding does not establishper sethe illegalityof the conductThe action of the Respondents having been substantially con-certed, the case against Means Motor Company is to be weighed in the same scalewith the others, not in isolation, and with the same result"CompareInternational Shoe Company,93 NLRB 907, where a majority of the Boardfound the employer justified in continuing a general shutdown caused by sporadic strikeseven though the Union coupled specific requests to reopen with an agreement to engagein no further strikes GEORGE B. PECK'S, INC.293In view of my conclusion that the General Counsel has not proved that theshutdown was motivated by other than economic considerations, it follows thatthe allegations of unfair labor practices have not been sustained, and that thecomplaint should therefore be dismissed in its entirety.It is therefore unnecessary to consider the question, ably briefed by counselfor the National Automobile Dealers Association, whether the Respondentswould have had the right to shut down if motivated by the desire to compel theUnion to submit to the Association's terms for settlement of their economicdispute.Counsel for the Respondents, and counsel for the National Automobile Dealershave submitted proposed or requested findings of facts, along with their briefs.All findings proposed by the National Automobile Dealers Association are ac-cepted.With respect to the findings proposed by the Respondents, findings 12and 13 are rejected.Findings 3 and 4 are accepted with the qualification thatthe record does not support by substantial evidence the contrary of the factsproposed.All other findings requested by the Respondents are accepted.RecommendationsIt is recommended that the complaint against the Respondents herein bedismissed in its entirety.Betts Cadillac Olds, Inc. etal.Cases Nos. 18-CA-124-142Since the within report was written and approved for issuance, the Board, onMay 3, 1951, issued its decision in the case ofDavis Furniture Co., et at., 94NLRB 279, apparently disposing of some of the legal issues raised or advertedto in the instant case.Briefly, the Board held in theDaviscase that a layoffof employees, unaccompanied by adverse effect on employeestatus, by11 em-ployermembers of an association-wide bargaining unit, because the unionrepresentative in that unit had struck one of the members after a bargainingimpasse, constituted violations of Section 8 (a) (1) and (3) of the Act. Theunion there did not threaten to strike any other member of the association.Assuming the validity of my factual findings, theDavisdecision does not appearto affect the ultimate conclusions reached in theBettsIntermediate Report.MAY 4, 1951.GEORGE B. PECK'S,INC.andAMALGAMATED CLOTIIINGWORKERS OFAMERICA,C. 1.O.,PETITIONER.Case No. 17-I?C-1056.Septembert1, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].9d NLRB No. 42.974176-52-vol. 9C- - -21)